                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                  No. 7: l 9-cv-229-BO

LATASHA JONES,
                        Plaintiff,

V.                                                                         ORDER

UNIVERSITY OF NORTH CAROLINA
AT WILMINGTON,
                Defendant.



       This matter comes before the Court on defendant's motion to dismiss. [DE 1 O].

Defendant removed this employment discrimination and retaliation case from New Hanover

County Superior Court. In her response, plaintiff requests an opportunity to amend her

complaint, which was originally drafted to satisfy the less rigorous pleading standards of North

Carolina state court.

       The Court GRANTS plaintiffs request to amend her complaint. Plaintiff should file an

amended complaint by April 6, 2020. Defendant's motion [DE 1 O] is DENIED WITHOUT

PREJUDICE. Defendant should amend and refile its motion against the amended complaint.



SO ORDERED, this the           C day of March, 2020.


                                             CHIEF UNITED STATES DISTRICT JUDGE
